El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de apelación, interpuesto contra sentencia de la Corte de Distrito, de San Juan, Sección Ia., por virtud de la que se declaró sin lugar cierta demanda sobre cobro de lo indebido.
En la demanda se alega, en resumen, lo que sigue:
1, 2 y 3. Naturaleza, residencia y capacidad de las partes.
4. El 24 de marzo de 1912 y a causa de un accidente ferro-viario ocurrido a uno de los trenes de la demandante, falle-ció Félix Wolkers, quien en aquella ocasión conducía como' maquinista el tren de referencia.
5. Con tal motivo el demandado Justo Wolkers, corno padre legítimo de Félix, reclamó privadamente a la deman-dante los daños y perjuicios que alegó baber sufrido por la muerte de su hijo y entró en negociaciones con el Sr. Villard, director general de la corporación demandante. ‘ Esta se ba-ilaba en ellas asistida de su letrado Pérez Almiroty y Wol-kers del suyo Benitez Castaño.
6. La demandante creyó de buena fe las afirmaciones de Wolkers sobre el extremo de ser la única persona con dere-cho a tal reclamación y transó con él definitivamente el asunto entregándole al efecto la suma de dos' mil seiscientos dólares.
7. Así las cosas y cuando la demandante creía terminado definitivamente el asunto, fue demandada por la misma causa, por Tomás Sanjurjo, como defensor judicial de los menores Aurelia y Marcelina Wolkers, declaradas por la Corte de Distrito de San Juan, en un pleito seguido contra Justo Wol-kers y fallado en su rebeldía, bijas naturales reconocidas de Félix Wolkers.
8. Al hacer el pago a que se refiere el hecho 6, la deman-dante ignoraba la existencia de tales hijas naturales de Félix Wolkers, habiendo resultado negativas las gestiones que prac-ticara para averiguar si el dicho Félix Wolkers dejaba otros herederos que su padre.
9. El demandado Justo Wolkers, cobró y percibió de la *285demandante sin derecho a ello la suma que se ha especificado, por el motivo y en la ocasión que se han referido.
. 10. La demandante verificó dicho pago por error, al cual fué inducida por las manifestaciones cLel demandado quien le aseguró que su hijo Félix había muerto intestado y sin dejar descendencia legítima ni natural reconocida.
La demanda, que está jurada, termina con la súplica de que se dicte sentencia condenando al demandado a devolver a la demandante la suma de dos mil seiscientos dollars que le cobrara indebidamente y sin tener derecho a ello, con intereses legales, y pago de costas, gastos, desembolsos y honorarios de abogado.
En su contestación el demandado acceptó los hechos 1, 2, 3 y 4 de la demanda y negó los otros que-la misma con-tiene, y, como materia nueva, alegó, en resumen, que inme-diatamente después de ocurrida la muerte de Félix Wolkers, la demandante solicitó una transacción con el demandado,’ en su carácter de padre de Félix; que el demandado fué a las oficinas de la demandante y no habiéndose puesto de acuerdo con ella, designó como su abogado al Sr. Benitez Castaño; que antes de ultimarse la transacción, la deman-dante, por medio de su abogado Pérez Almiroty, hizo averi-guaciones sobre quiénes eran los herederos de Félix Wol-kers y averiguó en efecto que Wolkers murió siendo soltero y dejando dos hijas naturales no reconocidas en aquel enton-ces, no obstante lo cual aconsejó a la compañía que transara; que las dichas hijas naturales.de Félix Wolkers ya recono-cidas como tales por sentencia, entablaron demanda contra la compañía demandante en reclamación de daños y perjui-cios por la muerte de su padre, y la compañía tuvo a bien transigir dicho pleito.
La contestación, que también está jurada, termina supli-cando que se dicte sentencia declarando sin lugar la demanda con las costas, desembolsos y honorarios de abogado a. la demandante. • • •
El 24 de abril de 1914 se celebró la vista del pleito leyén-*286dose las alegaciones y practicándose las pruebas, y el 16 de mayo de 1914 el juez pronunció su sentencia declarando sin lugar la demanda, sin especial condenación de costas.
En su opinión el juez sentenciador Sr. Córdova Davila, analizando la prueba practicada y exponiendo las circuns-tancias del caso y las razones en que fundó su fallo, se ex-presa así:
“Este testimonio (se refiere al del abogado de la compañía deman-dante Sr. Pérez Almiroty), demuestra claramente que la corpora-ción demandante, cuando se llevó a efecto la transacción con Justo Wolkers, sabía que existían unos menores a quienes se tenían por hijos de Félix Wolkers, aunque en aquella fecha aún no habían sido reconocidos. Por tanto hay que llegar a la conclusión de que esta corporación, al satisfacer la suma exigida por Justo Wolkers, lo hizo a sabiendas de que tenía ante sí la perspectiva de un pleito, en caso de que los menores referidos llegasen a obtener la declaración de hijos naturales del fenecido Félix Wolkers. La parte demandante, hace mucho hincapié en las manifestaciones hechas por el demandado en la'escritura de transacción, asegurando que su hijo Félix, murió sin testamento y sin dejar descendencia legítima ni natural recono-cida, y que por consiguiente es él la única persona con derecho a recla-mar a la compañía. Por mucho que haya sido la mala fe de Justo Wolkers, que estamos muy lejos de defender, la corporación deman-dante tenía conocimiento de que habían unos niños a quienes se tenían por hijos de Félix Wolkers, y no pudo ser engañada por las manifes-taciones del demandado. Pero aun hay más; en la misma declara-ción prestada por el Sr. Pérez Almiroty, como abogado de la deman-dante, a raíz de las manifestaciones que anteriormente copiamos, se hacen las siguientes:
“ ‘¿Vd. quiere décir que por los hechos de este asunto Vd. podría confiar en ganar este asunto' para la compañía ? Si señor, y si había-mos de gastarnos en el pleito mil pesos, pues esos mil pesos se los damos a los menores; por esta razón se ha hecho esta oferta, máxime cuando ya la compañía ha pagado dos mil pesos a Justo Wolkers.’
“La corporación demandante, satisfizo, según consta del récord, dos mil cuatrocientos dollars a los hijos naturales de Félix Wolkers, incluyendo los honorarios de abogado. Para justificar la conducta de la compañía ofreciendo mil pesos a los menores Clemente y María Wolkers, por vía de transacción, el Sr. Pérez Almiroty dice que se ofrece esta suma por las razones que indica, máxime cuando ya la *287compañía ha pagado dos mil pesos a Justo Wothers. Esto demues-tra que al ofrecer esta suma la corporación entró en sus cálculos la cantidad de dos mil dollars satisfecha ya a Justo Wolkers, y esta manifestación se hizo indudablemente con el propósito de influir en el ánimo de -la corte, teniendo en cuenta los desembolsos hechos ya por la demandante con anterioridad. Como estos récords de auto-rización judicial han sido presentados como prueba, debemos -hacer -constar que éste fué uno de los argumentos utilizados por el Sr. Lio-1 rens Torres para convencernos de que la transacción era razonable, y de que, como cuestión de equidad, algún peso debían tener en el ánimo de la corte los desembolsos hechos ya por la compañía. A nuestro juicio, la corporación demandante no tiene derecho a recial-mar una suma, cuyo pago -utilizó como argumento para poner de relieve ante la corte los- desembolsos hechos por ella, los cuales tuvo en cuenta, según se desprende de la declaración del Sr. Pérez Almi-roty, al ofrecer mil dollars a los hijos.de Félix Wolkers para llevar a efecto la transacción.
* $**«**
“Fallamos este caso, desestimando la demanda, porque desde el punto de vista legal entendemos que la demandante no tiene derecho a querellarse, por haber satisfecho una suma, teniendo conocimiento de las consecuencias a que se exponía al hacerlo, y por haber utili-zado el pago de esta suma como elemento de prueba en el expediente de autorización judicial, y por haber entrado en sus cálculos el desem-bolso de la referida suma, al ofrecer a los menores una cantidad determinada por vía de transacción.”
Hemos examinado las pruebas practicadas y a nuestro juicio, la apreciación que de ellas hace el juez sentenciador es correcta,, siéndolo también la conclusión que contiene su sentencia.
La materia del pago de lo indebido, como se denominaba anteriormente o del cobro de lo indebido como se designa hoy tiene hondas raíces en la ciencia del derecho. Da ori-gen a un cuasicontrato que los romanos conocieron con el nombre de solutio indebiti; fué regulada por las Siete Par-tidas; ocupa la sección segunda del título XVI del Código .Civil Español que trata de las obligaciones que se contraen sin convenio y los artículos 1796 a 1802 del Códig’o Civil revi-sado; y ha sido estudiada y esclarecida por los tribunales *288y los tratadistas. Véanse las sentencias del Tribunal Supremo de España citadas en Pantoja, Repertorio de la Juris-prudencia Civil, 1838-82, tomo 2, págs. 266 y 267, y en el Re-pertorio de la Jurisprudencia Civil publicado por la Redac-ción de la Revista de Legislación y Jurisprudencia, tomo 1, págs. 383 y 384, y también la de 23 de diciembre de 1903, reportada en la Jurisprudencia del Código Civil por V. A. M., tomo 12, pág. 70 y siguientes. Véase de igual modo la sen-tencia de esta Corte Suprema de Puerto Rico en el caso de Aremeles v. Báez, 20 D. P. R., 388, y las siguientes obras: 12 Manresa, Comentarios al Código Civil, 587 y siguientes; 4 Falcón, Código Civil, 420 y siguientes; 2 Pedregal, Código Civil, 830, y 1 Griorgi, Teoría de las Obligaciones, 30 y si-guientes.
De acuerdo con la ley vigente y la jurisprudencia, para que exista el cuasicontrato de cobro de lo indebido, es nece-saria la concurrencia de dos requisitos, a saber: 1°., que se pague indebidamente, y 2°., que se haga el pago por error o equivocación y no por mera liberalidad o por cualquier otro concepto. El error que da origen el cuasicontrato, debe ser de hecho y no simplemente de derecho.
Si alguna acción existía en contra de la corporación de-mandante por virtud de la muerte del maquinista Félix Wol-kers, tal acción correspondía a sus herederos. En este caso la demandante entendió qué el verdadero heredero de Félix Wolkers, lo era su padre legítimo Justo Wolkers, y con él transó el asunto. Luego de ultimada la transacción, un tribunal dictó sentencia declarando ciertas personas hijas natu-rales reconocidas de Félix Wolkers. De acuerdo con la ley, estas personas, es decir, las hijas naturales reconocidas, y no el padre legítimo, eran los verdaderos herederos. La compañía lo entendió así y cuando fué por ellas demandada, les propuso transar su reclamación y la transó en efecto.
No se trata en este caso de una deuda ficticia o previa- ° mónte solventada. La compañía demandante reconoció volun-tariamente la obligación en que estaba de indemnizar á lós *289herederos de su maquinista muerto mientras cumplía con los deberes de sn cargo. Lo anormal en este caso consiste en-' haber pagado la compañía por vez primera a una persona a quien creyó heredero y resultó no serlo.
El demandado Wolkers hizo constar en el contrato de transacción “que su expresado hijo murió sin testamento y sin dejar descendencia legítima ni natural reconocida y por consiguiente es él la única persona con derecho a reclamar de dicha compañía” y en la declaración que prestara en el acto de la vista, dijo: “Cuando se hizo esa transacción se decía que mi hijo tenía esos hijos, pero que no estaban reco-nocidos ni tenían madre. A mí me preguntaron si tenían madre viva o era casado, y ,dije, no señor; a mí no me pre-guntaron absolutamente nada más. Decían que esos hijos eran de ellos, pero como no eran casados, yo lo sabía por díceres, yo no tenía una prueba de que eran hijos de él.” .
Si los hijos en realidad de verdad no eran legítimos, ni tenían la condición de naturales reconocidos, .entonces el ver-dadero heredero era el demandado. No hay prueba directa alguna en los autos que demuestre que el demandado al tiempo de verificar la transacción, tuviera- conocimiento de que los hijos naturales de que se trata hubieran sido reconocidos debidamente por su padre y es un hecho cierto que para acre-ditar su condición de reconocidos, los hijos tuvieron que recu-rrir a los tribunales de justicia después de .llevada a efecto la transacción.
Ya hemos visto que la compañía ferroviaria demandante-tenía conocimiento de la existencia de los hijos naturales, cuando transó con el demandado. Quiere decir que la com-pañía se encontraba en las mismas condiciones que el deman-dado. Ambos sabían que existían personas que se decían hijos de Félix Wolkers, pero ambos’partieron de la base de que dichas personas no tenían derecho a heredar por no ser-hijos legítimos; ni haber sido reconocidos como hijos natu-rales.
*290Bajo tales circunstancias ¿puede concluirse que hubo-cobro de lo indebido por error de, becbo en este caso?
A nuestro juicio la existencia del segundo de los requi-sitos que fija la ley para que pueda exigirse la devolución de la cantidad pagada indebidamente, no se ba comprobado. La compañía demandante no puede alegar que actuó descono-ciendo la verdad de los becbos. Si existían bijos, éstos po-dían recurrir a los tribunales y acreditar ante ellos su filia-ción y en tal caso ellos y no el padre legítimo (artículo 909 del Código Civil revisado), serían los herederos del maqui-nista fallecido. La compañía no puede alegar ignorancia de la ley.
Si, pues, con conocimiento de los becbos, la compañía pagó’ al demandado, no puede abora volver sobre su propios actos y pedir la restitución de la cantidad bajo tales circunstan-cias entregada. Además, como consigna la corte sentencia-dora en la opinión que sirve de base a la sentencia' apelada, cuando la compañía demandante transó finalmente con los verdaderos herederos de Félix Wolkers y se acudió a la corte para que autorizara la transacción por ser dichos herederos menores de edad, la compañía invocó el becbo del pago al demandado a los efectos de graduar la cuantía de la indem-nización y la corte lo tuvo en cuenta para autorizar el con-trato en la forma en que se proponía. No queremos decir que la corte al proceder así actuara legalmente, pero expo-nemos lo ocurrido porque ello constituye un impedimento más para que la demandante pueda ejercitar con éxito la acción establecida en este caso.
Por las razones expuestas opinamos que debe confirmarse en todas sus partes la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.